Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
The Examiner notes that the election filed 10/27/2020 was without traverse and the species elected were A2, B2, and C1.  As noted in the Office Action dated 11/19/2020: Claim 25 is drawn to non-elected species C2; Claim 29 is drawn to non-elected species B1; Claims 26-28 are drawn to non-elected species A1.  
The applicant currently argues that claim 29 is drawn to species B2 and claim 28 is drawn to species B2 (temperature sensor at pump head). 
The Examiner notes that claim 28 depends from claim 27 and claim 26.  Claim 26 is directed towards non-elected species A1 (Figure 2).  Thus claims 26-28 are all withdrawn. 
The Examiner notes that claim 29 requires “sensing the temperatures of the solvents to be mixed comprises sensing the temperatures of the solvents to be mixed proximate to a location where a flow rate of each solvent is controlled”.  Species B1 is “temperature sensor at gradient proportioning valve” and species B2 is “temperature sensor at pump head”.  Mixing proximate to location where a flow rate is controlled reads on temperature sensor at gradient proportioning valve. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 20-24 and 30-34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO2010/030720 by Shreve (Shreve) in view of U.S. Patent Publication No. 2010/0040483 by Berger et al. (Berger). 
In regard to claim 20, Shreve teaches a method for reducing compositional error in a liquid chromatography system by delivering the solvents to be mixed for the mobile phase in the liquid chromatography system (abstract; [0001]). 
Shreve teaches determining delivery rates for the solvents to be mixed for the mobile phase in the liquid chromatography system to maintain a desired composition of a solvent mixture comprising the solvents to be mixed for the mobile phase in the liquid chromatography system ([0008]-[0010]).  
Shreve teaches delivering the solvents to be mixed for the mobile phase in the liquid chromatography system by adjusting pump drives corresponding to the solvents to be mixed for the mobile phase in the liquid chromatography system based on the determined delivery rates ([0024]-[0025]).  Shreve teaches delivering of the solvents to be mixed for the mobile phase of the liquid chromatography system ([0024]-[0025]). 
Shreve does not teach solvents with temperature independent mass compositions.  Shreve does not teach sensing temperatures of the solvents to be mixed for the mobile phase in the liquid chromatography system using temperature sensors located at a first and second pump head corresponding to the solvents to be mixed for the mobile phase in the liquid chromatography system.  Shreve does not teach determining densities of solvents to be mixed for the mobile phase in the liquid chromatography system based on the temperatures sensed at the temperature sensors located at the pump heads corresponding to the solvents to 
Berger teaches controlling composition is critical for nature of retention and identity as well as reproduction of results ([0088]).  Berger teaches temperature independent mass compositions ([0035]; [0068]-[0070]).  Berger teaches sensing temperatures of solvents to be mixed for the mobile phase in the liquid chromatography system using temperature sensors located at pump heads ([0004]; [0035]; [0050]; [0068]-[0070]).  
Berger teaches a temperatures sensor at the output of the pump ([0068]-[0070]).  Berger teaches multiple pumps ([0034]).  Berger teaches density of fluid may vary significantly ([0068]).  Berger teaches a pumping system that delivers a constant isothermal volumetric flow is desired ([0068]).  Berger teaches a temperature sensor at the output of the pump give a controller access to current pressure and temperature of the fluid ([0069]).  Berger teaches that fluid density can be calculated from the measurements ([0069]).  Berger teaches this allows the pump to deliver a desired mass flow ([0070]).  Berger teaches determining densities of solvents to be mixed for the mobile pause in the liquid chromatography system based on the temperatures sensed using temperature sensors located at pump heads ([0004]; [0035]; [0050] [0068]-[0070]).  Berger teaches outputting a signal generated by the liquid chromatography system to the pump heads for adjusting or maintaining the determined delivery rates for the solvents to be mixed ([0068]-[0070]).  Berger teaches determining the temperature-dependent 
It would be obvious to one of ordinary skill in the art at the time the invention was filed to incorporate a temperature sensor on each pump, in a system with multiple pumps, in order to accurately control the fluid density and mass flow through the respective pumps of the system.  One of ordinary skill in the art at the time the invention was filed would be motivated to incorporate multiple pumps in order to pump desired volumes of fluid and would be further motivated to incorporate a temperature sensor on each pump head in order to accurately control the flow through the system.  It would be obvious to one of ordinary skill in the art at the time of the invention to use mass composition and temperature measurements to calculate density, as taught by Berger, in the method of Shreve in order to avoid varying physical mass of solvents delivered since varied temperatures affect density of solvents. 
Modified Shreve teaches reducing the composition error due to the temperature dependent density changes of the solvents to be mixed for the mobile phase of the liquid chromatography system by the delivering of the solvents to be mixed for the mobile phase of the liquid chromatography system with the temperature independent mass compositions. 
In regard to claim 21, Berger teaches defining the desired mass composition for the solvent mixture at a reference temperature ([0035]; [[0068]-[0070]). 
In regard to claim 22, Berger teaches defining the desired mass composition for the solvent mixture at a reference temperature ([0035]; [[0068]-[0070]).  Berger teaches the delivery rates are determined so that the desired mass composition of the solvent mixture is 
In regard to claim 23, Berger teaches determining the densities of the solvents to be mixed is based on data stored in a memory module ([0075]). 
In regard to claim 24, Berger teaches the data stored in the memory module indicates the density of the solvents to be mixed with respect to temperature for an operational temperature range of the liquid chromatography system ([0075]).
In regard to claim 30, Berger teaches determining densities of the solvents to be mixed at the sensed temperatures comprises determining the densities of the solvents to be mixed from a lookup table ([0075]). 
In regard to claim 31, Berger teaches delivering the solvent mixture having the desired mass composition to a chromatographic column of the liquid chromatography system wherein the mass composition of the solvent mixture is the same as the mass composition defined at the reference temperature independent of a temperature change ([0035]; [0068]-[0070]). 
In regard to claim 32, Berger teaches maintaining flow rates for the solvents to be mixed so that the solvent mixture has the same mass composition as the solvent mixture at the reference temperature independent of a temperature change ([0035]; [0068]-[0070]).  Berger teaches delivering the solvent mixture to a chromatographic column ([0098]). 
In regard to claim 33, Berger teaches adjusting flow rates of the solvents to be mixed with solvent pumps so that the mass composition of the solvent mixture is equal to the mass composition defined for the solvent mixture at the reference temperature ([0035]; [0068]-[0070]). 
claim 34, Berger teaches controlling the flow rates of the solvents to be mixed with a first and second pump ([0035]; [0068]-[0070]).  Berger teaches constant volumetric flow ([0068]-[0070]).  Berger does not explicitly teach increasing a flow rate of a first solvent and decreasing a flow of a second solvent so that the total volume remains constant.  It would be obvious to one of ordinary skill in the art at the time the invention was effectively filed to adjust flow rates either up or down, by increasing or decreasing, in order to maintain a constant volumetric flow in a system with multiple fluid streams. 
Claim Rejections - 35 USC § 101
Claims 20-24 and 30-34 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claims recite "determining temperature of the solvent to be mixed for the mobile phase in the liquid chromatography system based on temperatures sensed" and "determining delivery rates for the solvents to be mixed for the mobile phase in the liquid chromatography system, the delivery rates determined to maintain a desired mass composition of a solvent mixture comprising the solvents to be mixed for the mobile phase in the liquid chromatography system” which are mathematical relationships. 
This judicial exception is not integrated into a practical application because the additional limitations and combination of additional limitations fail to integrate the judicial exception into a practical application.  The limitations directed towards adjusting pump drives in response to delivery rates is an application of an abstract idea at a high degree of generality.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because "sensing temperatures of the solvents to be mixed for 
Placement of a generic temperature sensors at a multiple pump heads is well known, routine, and conventional; as shown by U.S. Patent Publication No. 2010/0040483 by Berger et al. (Berger).
Response to Arguments 
Applicant's arguments filed 2/17/2021 have been fully considered but they are not persuasive. 
In regard to the applicant’s argument concerning the restriction, see the explanation in the Election/Restrictions section above. 
In regard to the applicant’s argument concerning the 101 rejection; the Examiner applies analysis intended for computer or software applications to a liquid chromatography system; the Revised Patent Subject Matter Eligibility Guidance indicated that one is to establish the broadest reasonable interpretation of the claim as a whole to determine if the claim fall under a “statutory category”; the current claims pertain to a process performed by a machine and are therefore patent eligible; the claims do not fall under a mathematical concept; claim 20 as a whole is not merely directed to a mathematical relationship; the steps of “delivery the solvents…chromatography system” and “reducing the compositional error…mass compositions” are missing from the analysis and integrate the claim into a practical application; Applicant employs a specific liquid chromatography system configuration and construction – such as seen in Figure 5 and 2; the claims are directed towards a method for reducing compositional error which provides a technical solution to a technical problem with liquid chromatography systems; the additional limitations reflect an improvement in the functioning of a computer which falls under additional elements beyond the judicial exception; the present application is not a situation where general purpose computer components are simply added post-hoc to an otherwise ineligible mathematical equation; the claimed invention improves the technical field by reducing compositional error due to temperature dependent density changes of the solvents by delivering the solvents with the temperature independent mass compositions; the claim taken as a whole does not merely gather data; the claim requires the temperature sensor is placed at each pump head for measuring the temperature of each solvent to be mixed which is different from conventional systems where a single temperature is sensed at a point where the volumes of the solvents are metered; the location of the temperature sensors at each pump head is not well known, routine and conventional because conventional systems do not determine densities of solvent fluids based on sensed temperatures so that a desired mass composition can be achieved that is independent of temperature and temperature change resulting in reduced compositional error, the Examiner does not find this persuasive. 
The Examiner has applied the correct analysis regarding the claims as a whole.  The claims recite limitations which are directed towards mathematical relationships (abstract idea) without reciting additional limitations which integrate the judicial exception into a practical application.

Regarding limitations directed towards the specific system with multiple pump heads an multiple temperature sensors located at the pump heads, these limtiations do not integrate the judicial exception into a practical application because it is directed towards that which is routine, conventional, and well understood in the art.  
Regarding arguments that the claims are directed towards a method for reducing compositional error which provides a technical solution to a technical problem with liquid chromatography systems and the the additional limitations reflect an improvement in the 
In regard to the applicant’s argument that regarding the 103 rejection; Berger does not teach first and second pumps heads each with a temperature sensor; temperature sensor 84 is located after two liquid streams are mixed; Berger does not teach determining delivery rates for the solvents to be mixed for the mobile phase; Berger makes no mention of maintaining a desired mass composition; Berger is concerned with mass flow control and not maintaining mass composition; one of ordinary skill would readily understand the differences between mass flow and mass composition; Berger is not concerned with maintaining mass composition as claimed which is why Berger’s temperature sensor 84 is located after the “T” and not on each, the Examiner does not find this persuasive. 
As noted in the rejection above: Berger teaches controlling composition is critical for nature of retention and identity as well as reproduction of results ([0088]).  Berger teaches temperature independent mass compositions ([0035]; [0068]-[0070]).  Berger teaches sensing temperatures of solvents to be mixed for the mobile phase in the liquid chromatography system using temperature sensors located at pump heads ([0004]; [0035]; [0050]; [0068]-[0070]).  
Berger teaches a temperatures sensor at the output of the pump ([0068]-[0070]).  Berger teaches multiple pumps ([0034]).  Berger teaches density of fluid may vary significantly ([0068]).  Berger teaches a pumping system that delivers a constant isothermal volumetric flow is desired ([0068]).  Berger teaches a temperature sensor at the output of the pump give a controller access to current pressure and temperature of the fluid ([0069]).  Berger teaches that fluid density can be calculated from the measurements ([0069]).  Berger teaches this allows the pump to deliver a desired mass flow ([0070]).  Berger teaches determining densities of solvents to be mixed for the mobile pause in the liquid chromatography system based on the temperatures sensed using temperature sensors located at pump heads ([0004]; [0035]; [0050] [0068]-[0070]).  Berger teaches outputting a signal generated by the liquid chromatography system to the pump heads for adjusting or maintaining the determined delivery rates for the solvents to be mixed ([0068]-[0070]).  Berger teaches determining the temperature-dependent density changes from the sensed temperatures and the determined densities of the solvents ([0068]-[0072]). 
The claim requires “temperature sensors located at pump heads”.  Berger teaches temperature sensor 84.  This temperature sensor is located at the pump head.  The instant specification does not provide an explicit definition for the term “pump head”.   The term is interpreted under broadest reasonable interpretation.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Shreve teaches determining delivery rates. 
Berger teaches controlling composition is critical for nature of retention and identity as well as reproduction of results ([0088]).  Berger teaches temperature independent mass compositions ([0035]; [0068]-[0070]).
The instant specification defines “mass composition” as a gradient such that the mass density of at least one of the solvents increases or decreases in a desired manner relative to mass density of at least one of the other solvents in the mixture over time ([0026] of instant specification).  Berger teaches variations in composition of the mobile phase ([0088]).  Berger teaches variables in mass of fluid per unit time ([0068]).  Berger teaches density of fluid and mass of fluids through system are controlled ([0069]-[0070]).  These citations read on mass composition as interpreted based on the applicant’s instant specification. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KARA M PEO/Primary Examiner, Art Unit 1777